Order unanimously affirmed, without costs. Memorandum: Plaintiff appeals from an order of Erie County Court which reversed a judgment of Buffalo City Court (Small Claims Part) in her action to secure vacation pay benefits which she alleges she earned as an employee of the City of Buffalo. She had been an employee for 15 years and voluntarily retired on November 30, 1974. As a municipal employee plaintiff was covered by a contract between the city and the union of which she was a member. Regular annual vacation benefits were given to the plaintiff, pursuant to the union contract, for each year of her employment • until the year of 1974. Under the collective *1065bargaining agreement in force on November 30, 1974, when plaintiff resigned from her position, eligibility for vacation entitlement was based upon service rendered for the calendar year. County Court correctly held that ''[a]t the time of her departure from employment on November 30, 1974, she had not completed a full year of service. Therefore, her rights to vacation had not yet accrued and her cause of action to be compensated for these unaccrued rights must fail”. (Cf. Clift v City of Syracuse, 45 AD2d 596.) (Appeal from order of Erie County Court — vacation benefits.) Present— Marsh, P. J., Moule, Cardamone, Simons and Goldman, JJ.